The order appealed from is hereby affirmed but so modified as to allow counsel for appellants an attorney's fee in the court below for services rendered an additional sum of $100.00. It appears that the sum of $150.00 is a reasonable fee for expenses of counsel and for services rendered for appellants in obtaining a review by this Court. The approved practice for obtaining a ruling here on request for counsel fees is by a separate motion and service had on opposing counsel and the same filed in this Court prior to presentation on final argument rather than by request set out in briefs.
It is so ordered.
THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.